Citation Nr: 1331245	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  11-32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred between October 26, 2008 and October 28, 2008, at St. Alphonsus Regional Medical Center.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran had active service from March 1972 to March 1974 and again from May 1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs Medical Center (VAMC), Boise, Idaho, which denied the claim for payment for unauthorized medical services rendered during private hospitalization at St. Alphonsus Regional Medical Center (SARMC) from October 26, 2008 to October 28, 2008.  SARMC is the appellant in this case.  See 38 C.F.R. § 17.1004(a) (2013) (the entity that furnished the treatment may file claim).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in this claim for further medical evidentiary development.  

The facts as are known in this case are that the Veteran received authorized emergency service on October 26, 2008 from Holy Rosary Medical Center for abdominal pain due to perforated viscus with free air.  According to the SARMC record, there was a request to transfer the Veteran to the VAMC, Boise, which was denied and a request to SARMC, which was initially denied.  Holy Rosary Medical Center was attempting to transfer the Veteran because of his recent cardiac care and the concern that he was too high of a risk for surgery.  SARMC indicated in their record that due to the urgent nature of the case, Holy Rosary should keep the patient and perform surgery at their facility.  Holy Rosary contacted SARMC and indicated, in pertinent part, that after interpretation of CT scans, it was their opinion that the Veteran did not have a bowel perforation, but had a bowel ischemia without perforation.  SARMC felt this eliminated the need for urgent surgery and allowed the Veteran to be transferred.  After transfer, SARMC determined that the CT scans showed the Veteran had a probable perforated colon cancer and he was prepared for surgery as soon as an operating room was available.  After surgery, SARMC contacted VAMC, Boise for transfer.  VAMC, Boise indicated they would accept the Veteran for transfer as soon as he was considered stable.  

VAMC has already paid for the Veteran's October 26, 2008 treatment performed at Holy Rosary Medical Center.  However, the Boise, Idaho VAMC denied reimbursement to SARMC for the care of the Veteran provided by that facility from October 26, 2008 to October 28, 2008, finding that SARMC and the VAMC, Boise were located within 5 miles of each other and the Veteran could have feasibly been transferred to the VAMC, Boise, by Holy Rosary Hospital and the VAMC was feasibly available for care.   

According to SARMC, the VAMC, Boise, would not accept the Veteran for care on October 26, 2008, due to his cardiac history.  However, there are no VA medical records or medical records from Holy Rosary Medical Center, the transferring facility, to confirm this report.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VA medical and administrative records in connection with the attempt to transfer the Veteran to the VAMC, Boise on October 26, 2008 and the ultimate transfer from the SARMC to VAMC, Boise, on October 28, 2008, should be obtained and associated with the claims file.  Additionally, all of the records from Holy Rosary Medical Center in connection with his treatment and transfer to SARMC on October 26, 2008 should also be obtained.   



Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical and administrative records in connection with the Veteran's hospitalization of October 2008, his attempted October 26, 2008 transfer from Holy Rosary Medical Center to the VAMC, Boise, and his ultimate transfer from SARMC to VAMC, Boise of October 28, 2006 and associate those records with the claims folder.  

2.  After obtaining all appropriate release forms, contact Holy Rosary Medical Center and ask for the records, administrative and medical, generated in connection with the Veteran's treatment at their facility on October 26, 2008, the attempted transfer to the VAMC, Boise, and the ultimate transfer to SARMC that same day.  

3.  After completion of the foregoing, refer the claims file to an appropriate VA physician to obtain a medical opinion regarding whether the Veteran's condition at any point during his stay at Holy Rosary Medical Center on October 26, 2008 was stabilized, and if so, whether the Veteran could have been safely transported from Holy Rosary Medical Center to the VAMC, Boise.  

The VA physician should review the claims folder and consider all pertinent evidence of record.

The VA physician should provide a detailed rationale for all medical conclusions.  

4.  Once the evidentiary development has been completed, readjudicate the issue of entitlement to payment or reimbursement for medical expenses incurred at the SARMC from October 26, 2008 to October 28, 2008.  If any benefit remains denied, furnish the appropriate parties with a supplemental statement of the case that provides a detailed analysis and give them an opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


